         Case 19-80064-TLS         Doc 575 Filed 03/04/19 Entered 03/04/19 08:05:34              Desc
                                   Notice of Noncompliance Page 1 of 1
                                                                                                    ntcnc (04/10)
                                   UNITED STATES BANKRUPTCY COURT
                                            District of Nebraska


In
Re:
        Specialty Retail Shops Holding Corp.               Bankruptcy Proceeding No. 19−80064−TLS
                                                           Chapter 11
        Debtor(s)
                                                           Judge: Thomas L. Saladino



                                        NOTICE OF NONCOMPLIANCE



ISSUE:       Amended Disclosure Statement

ATTY:        Michael Eversden



      Movant has failed to comply with Neb. R. Bankr. P. 9013−1.

      Movant has 14 days to comply, or the document listed above will be considered abandoned.



Dated: 3/4/19


                                                           Diane Zech
                                                           Clerk, U.S. Bankruptcy Court



Copies mailed or electronically sent by the court to the movant.
